             8:20-cv-00138-RGK-PRSE Doc # 1 Filed: 04/09/20 Page 1 of 13 - Page ID # 1

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case
                                                                                                                                 FIi Eg
                                                                                                                         U.S. QISTl~IC I COURT
                                                                                                                      DISTR1cr m- lJr-~ 1,;,\f'~0'£\t\
                                                                                                                                              A .... 11,.,
                                                                                                                                              ;-L..-

                                         UNITED STATES DISTRICT COURT
                                                                         for the                                      ZU2D APR -9 Ari ff: Is
                                                                       District of                                   OFFICE OF           rl [-,1'('
                                                                                                                                           • I...
                                                                                                                                                       CLJ:"ni,
                                                                                                                                                         L!\/\

                                                                           Division



                                                                           )       Case No.
                                                                           )                        (to be filled in by the Clerk's Office)
__ -r;_llfl_()-11-~--~~         \,J ,·   /e_'t,__-~                        )
                        ,     Plaintiff(s)                                 )
(Write the full name oj each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,          )       Jury Trial: (check one)        ~ Yes        D    No
please write "see attached" in the space and attach an additional          )
page with the full list of ~"ames.)                                        )
                                  -v-                                      )
                                                                           )
                                                                           )
                                                                           )
                                                                           )
 _--~:S~~E>       !tflq_c_LeJ ______ _                                     )
                              Defendant(s)                                 )
(Write the full name of each defendant who is being sued. If the
                                                                           )
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list of names.)



                                                   COMPLAINT FOR A CIVIL CASE

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name
                                Street Address
                                City and County
                                                                     7;~:/   ~-32/
                                                                    /v'c I/., c
                                                                                   cl~~fd_=-~~~~=~-~-
                                                                                         s Co +
                                                                           I 7 ___ Wl .,. _J ·
                                                                                                      -=--=-=-~- -=---~ -~-
                                                                                                         c ti ____      i,   ~_ Y     __________________ _
                                State and Zip Code                     NI;. _6~7o(
                                Telephone Number                       <;lo -l - "370 -       Cf   3'   X'
                                E-mail Address                          )./_/1

          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                                       Page I of 5
             8:20-cv-00138-RGK-PRSE Doc # 1 Filed: 04/09/20 Page 2 of 13 - Page ID # 2

Pro Se l (Rev. 12/16) Complaint for a Civil Case


                     Defendant No. 1
                                Name                                  _J.AI /J~ /_:,r;          If    II 01} K       - 4 lh         '.r   C~§''-f!!..'t:' ..J?p   ~ --------
                                   Job or Title    (if known)
                                                                          N ~ /1_ _ ------- --- ---- -- -------------------- ------------------------
                                   Street Address                         '-/__ff~~ _0 5 /._ ~ --~------ _______________________________ _
                                City and County                             l/~ral n                   __ __ ~ q_n,_('e..          s~-"--~ __ (,:, _,._. , ~y ______ _
                                   State and Zip Code                      /v/[ -     '-f5'/0
                                                                                           -- - -    ---        -      --   -


                                Telephone Number                          'lo,! - '1 3 c./ - "3 '-I! ol.
                                   E-mail Address       (if known)



                     Defendant No. 2
                                Name                                       t Q--lt'y
                                                                           ------~
                                Job or Title       (if known)

                                Street Address
                                City and County
                                                                      -
                                                                          ~;t~/':"7.'r .•~~•~·········~ ·~-··
                                                                      C' "l'd/4          ~ (j "1 C4' -1,..-- /',,, "1 'J .f Y
                                                                             •-)··· ·---------~--------- --- ----- ------
                                                                          -·-··-··--·.                                                      -·       -·-- --·-··- .....

                                State and Zip Code
                                                                      NE_-----~ ,~ SI O ·---- _ -- ----- _---- -- _
                                Telephone Number                           ye;oJ. 1/ .?~ - .J v~o?
                                E-mail Address          (if known)



                     Defendant No. 3
                                Name                                      .,1,.Cf,·e            ~
                                Job or Title       (if known)         -,.;,~·,-:,"1;··- S?-;;c;.~-7,,-_,- -- ----- ---:~-----------
                                                                          1':!.': - ----·--- ------------- -----·---------------- ---- -----------
                                Street Address                         Po __ B'o-k __ __I~.? .;;,_rtt___ _______ _____ _ _ __ _ __
                                City and County                        ce/4 1,1,i .t-..J ,
                                                                      --------------------~- ---------- ------------------------
                                                                                                      -··-                       --- ------               -   -           -


                                State and Zip Code                    _O_ fl ___ C/__? e>J / f' - ~;;, s--o,______________________ _
                                Telephone Number                      t      Yy - _;?o-?_- _S0_ »                                _____________________________ _
                                E-mail Address          (if known)



                     Defendant No. 4
                                Name                                 1M I '/tP              tv.
                                                                     ------ ----- --- ----- ----      ------   ---------------------~------~---·--·   -


                                Job or Title       (if known)         -~---· _I} ,·J/41-e ______See CI'~ /,:,.s- _1 __ _
                                Street Address
                                                                          ~o - _/?r, __'JC___         J_~J-~__f2__                 -- -- -- -- - ------           - --- -
                                City and County                           t'o I,,.   111.   ib.,.r-
                                State and Zip Code                   -•()fl-_ _Y 3ol_ Ltf- -                        _3 ,;1.     .r 9 _________ ~-- ___ ~ _________ _
                                Telephone Number
                                                                          lf'l_'-1_-- __ ~~~-- __ So 7o ·-----                               ----- --~-----------
                                E-mail Address         (1[ known)



                   DQ     fel\ olt;11    t    Alo. 5"
                     Ya lh\...€.
                  Jc, 6      •DI    t, 'f/€'                ~                                ~
                  ~ +.       A ,J ,J,. t' 5.S              •>                        ~i;i   t                ~C~        ~ -/-{ Qo J..eJ
                    C., ~ 'f, ff" 1-e w"1d <: /fr e:> ciG'                                           /::s f    O    -f cft"'-fe 11,/" , 1 ls                        Page 2 of 5
             8:20-cv-00138-RGK-PRSE Doc # 1 Filed: 04/09/20 Page 3 of 13 - Page ID # 3

Pro Se l (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types ofcases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U .S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                 ~ Federal question                                D   Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.



                          5I°;       c,   Ila, t.,~r
                          ti ~IPh f'l'J f-) doc" ~t' 1 --rt
          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                               , is a citizen of the
                                           State of (name)


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                               , is incorporated
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual
                                           The defendant, (name)                                               , is a citizen of
                                           the State of (name)                                              Or is a citizen of
                                            (foreign nation)



                                                                                                                           Page 3 of 5
             8:20-cv-00138-RGK-PRSE Doc # 1 Filed: 04/09/20 Page 4 of 13 - Page ID # 4

Pro Se I (Rev. 12/16) Complaint for a Civil Case




                                 b.         If the defendant is a corporation
                                            The defendant, (name)                                              , is incorporated under
                                                                      -------------- ------------~---~ - - -
                                            the laws of the State of (name)                                              , and has its

                                            principal place of business in the State of (name)
                                            Or is incorporated under the laws of (forei~n nation)
                                            and has its principal place of business in (name)

                                 (If more than one defendant is named in the complaint, attach an additional page providing the
                                 same information for each additional defendant.)

                      3.         The Amount in Controversy

                                 The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                 stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.       Statement of Claim

           Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
           involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
           the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
           write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

             frf'          0   fle.r liel




IV.        Relief

           State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
           arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
           the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
           punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
           punitive money damages.

                                                                                                                                7b




                                                                                                                              P_age 4 of 5
             8:20-cv-00138-RGK-PRSE Doc # 1 Filed: 04/09/20 Page 5 of 13 - Page ID # 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




V.         Certification and Closing

           Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
           and belief that this complaint: ( 1) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
           evidentiary suppott or, if specifically so identified, will likely have evidentiary support after a reasonable
           oppottunity for further investigation or discovery; and (4) the complaint otherwise complies with the
           requirements of Rule 11.

           A.         For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.


                      Date of signing:


                      Signature of Plaintiff
                      Printed Name of Plaintiff

           B.         For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Fitm
                      Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                        Page 5 of 5
     8:20-cv-00138-RGK-PRSE Doc # 1 Filed: 04/09/20 Page 6 of 13 - Page ID # 6




WEST GATE BANK®
             Our interest is you

                                                                                              3/16/2020


TIMOTHY J WILEY
1700 N VICTORY RD
NORFOLK, NE 68701


Subject: West Gate Bank card ending in 8353
Case Number: 92788657

        Date                 Amount            Merchant
        02/07/2020           13.48 OF 131.26   Wal mart.com

Dear TIMOTHY J WILEY ,

We have completed our investigation regarding the disputed transaction(s) on your debit card. The
merchant has issued a credit for the full amount of the transaction.

Since you received duplicate credits, one from the merchant and one from our Dispute Processing
Center, we will debit your account on or after 03/26/2020 and will consider your dispute case closed.

You have the right to receive copies of the documents used to reach this resolution. If you would like to
request this documentation, please contact us at the number listed below.

If you have any additional questions or concerns, please call the Cardholder Services Disputes
Department, Monday-Friday from 8:00 a.m. - 8:00 p.m. Eastern Time at (844) 202-5070 or email us at
card. services@fiserv.com.

Sincerely,

ANGIE G
Cardholder Services
PO Box 183259
Columbus, OH 43218-3259
Fax: 614-564-4588
     8:20-cv-00138-RGK-PRSE Doc # 1 Filed: 04/09/20 Page 7 of 13 - Page ID # 7




WEST GATE BANK®
             Our interest is you

                                                                                                3/4/2020


TIMOTHY J WILEY
1700 N VICTORY RD
NORFOLK, NE 68701-6859


Subject: West Gate Bank card ending in 8353
Case Number: 92788657

        Date                 Amount            Merchant
        02/07/2020           13.48             Walmart.com

Dear TIMOTHY J WILEY,

We have completed our investigation regarding the disputed transaction(s) on your debit card. The
merchant has issued a credit for the full amount of the transaction.

Since you received duplicate credits, one from the merchant and one from our Dispute Processing
Center, we will debit your account on or after 03/16/2020 and will consider your dispute case closed.

You have the right to receive copies of the documents used to reach this resolution. If you would like to
request this documentation, please contact us at the number listed below.

If you have any additional questions or concerns, please call the Cardholder Services Disputes
Department, Monday-Friday from 8:00 a.m. - 8:00 p.m. Eastern Time at (844) 202-5070 or email us at
card.services@fiserv.com.

Sincerely,

MIKEW
Cardholder Services
PO Box 183259
Columbus, OH 43218-3259
Fax: 614-564-4588
      8:20-cv-00138-RGK-PRSE Doc # 1 Filed: 04/09/20 Page 8 of 13 - Page ID # 8




WESTG                     EB
             Our interest is you

                                                                                                     3/16/2020


TIMOTHY J WILEY
1700 N VICTORY RD
NORFOLK, NE 68701


Subject: Transaction dispute on West Gate Bank card ending in 8353
Case Number: 92788657

         Date                Amount               Merchant
         02/14/2020          45.34                Walmart.com

Dear TIMOTHY J WILEY ,

Thank you for contacting the Dispute Processing Center and we appreciate the opportunity to be of
service. Previously, you disputed the above transaction(s). Please fax, email, or mail the below
requested information within seven (7) calendar days from the date of this letter:

      • Please provide a description of the exact amount in dispute for this transaction.

If we do not receive your response within the requested timeframe, we will complete our investigation,
and send you a final notification of the results. If the claim is not found in your favor, the provisional credit
previously given (if applicable) may be debited from your deposit account.

If you have already submitted the requested information no further action is needed. If you need further
assistance, please call Cardhold.er Services Disputes Department, Monday-Friday from 8:00 a.m. - 8:00
p.m. Eastern Time at (844) 202-5070 or email us at card.services@fiserv.com.

Thank you for your cooperation.

Sincerely,

ANGIE G
Cardholder Services
PO Box 183259
Columbus, OH 43218-3259
Fax: 614-564-4588
                     8:20-cv-00138-RGK-PRSE Doc # 1 Filed: 04/09/20 Page 9 of 13 - Page ID # 9




                      ST GATE BANK®
                             Our interest is you

                                                                                                               3/4/2020


                TIMOTHY J WILEY
                1700 N VICTORY RD
                NORFOLK, NE 68701-6859


                Subject: West Gate Bank card ending in 8353
                Case Number: 92788657

                        Date            Amount        Merchant                       Merchant Credit Amount
                        02/14/2020      45.34         Walmart.com                    5.27

                Dear TIMOTHY J WILEY,

                As a valued cardholder, we appreciate the opportunity to investigate the above-referenced disputed
                transaction. We are pleased to inform you that the merchant has issued credit for a partial amount of the
                disputed transaction on 02/26/2020. Please review the appropriately dated statement to verify the credit
                from this merchant.

                Please contact us if you wish to dispute the 40.07 not covered by the merchant credit. Please note
                that this would be treated as a new investigation, and we will not begin the investigation without
                notification from you.

                If you have any additional questions or concerns, please call the Cardholder Services Disputes
                Department, Monday-Friday from 8:00 a.m. - 8:00 p.m. Eastern Time at (844) 202-5070 or email us at
                card.services@fiserv.com.

                You have the right to receive copies of the documents used to reach this resolution. If you would like to
                request this documentation, please contact us at the number listed below.

                9incerely,

                MIKEW
                Cardholder Services
                PO Box 183259
                Columbus, OH 43218-3259
                Fax: 614-564-4588




.&&';-.'
 ,
    ,.
     -:"'
            '   .
                                           l'd008 18\'dlS\0 ·s·n
      J.) (Q-/'?       7? l-1,5       ,oJ C 'IV}       ,;nl/ w      ;;; o/   r,??vt,r'?   I""
                                                                                          r     vJ   1
                                                                                                     1It fr.> J.. '?/ ,/of-I ? I            °';) {   k /"' ,'
1/~ ;JJ"J>G J> ,/VI t:r                       I':)
                                      r,;; . . ,1 F7    $/       L 1 •J      /?.J   +) r·?f? Y/?1 /         /'J    w /'};)   £   J,,   r 70 tv.o
                                                                                                            'l;,
                                                                                              ·?1,v>,71 ;;i;. 6 1-->1 /V'    t. r          r/),.     y.,1   1?/ J
                                                                                                                                       I
       3t/f.           r?f"~'7 /           ;}$, ~ I 9-,,q (/"'V'1_)?j f ?JJI )Ir.Jr/
                                                      I                   ,
                                               £1/1 ti/~ P;/Vrir~
                   C              C            c             I      ,
           8:20-cv-00138-RGK-PRSE Doc # 1 Filed: 04/09/20 Page 10 of 13 - Page ID # 10
4((/ljt (_;P~"r          j '° 1         1--,   ~    J   "l                (}                                  ~   ~,,        ft'~~            ,l,f   j    r   "./,/!Jo/    r    1.- 1:,      8-/    ')f'J   r
        fO        "7f1A1VI/I        O              a~       9        l--1'3]         Pi.-,J"'    S()          7 b1'4ff                  L,"1/\q                -ft,,J'dl)f"'f·5               "f:J'1"j
            IN"1t         -fJ          ./      1/~,.,_,:r                 ?)~•M/,J'l/-0                s,''tj-                                           ~tJ~A1            •      lMd'fr d'\~.
  // ,..±   r./d-f t,;J            ,;Int r:-.-;-o ..., : "o/ f- ~ ~ b '° ~ ~11-) ~;//;,4 ,q . 7 (J?.I ti '1 /..'0::~                                                                           ;;;J / '.'-.
                 Cl-".,./_,, oJ       ., / Alf/' d? IA,, J ; u 4Y_ <I ;; "I/- _,,, .,,,,,., () -6 1,1/t,t,t ,,t ~ $ ' ·b                                                                      ,;,   r   D'l,+'I
            p     r   U,f.,,,1 ~        'f,J~j          f       O          .,,¥1 ~1              1-    :r.,,'J     t;J'ff    t.    tJ          · .J,,., • ~/,                   j}l,fA      J>V".J ;.,1
                      -f..S'""'~        //e/.;.'J/4--                     /''Jf          7      [,A&;4./,f,I~          -'117            I.I      7-'""S               ['~""7       '/-,-'     ,Jl4_lf
                                                                                                                       /
            ~li'~•o/.?                 ✓~//;,/                            JTMrf('jO                  d1/.         i""',,.,J/                  /,J~/J,)            rf-,,_,,,,,,IJ.,,_,,'.J       '7J'J'5
     EJ~        3/ o/              fu_.t,;-t''d~'J/.                             ~@j!K                             (f#1"•f/tJ aasJ Yh~ ,io. Jf1/
                                                                                                                             s-t}1
        z,1,1,        vP    ...,rff1-; ~                        f       "'I     _c ·:, u>.,,                      J.r"'i             ,,,,     IV'°                "" 4 .J'/.J- 0 ""/ 0 /11/ 11~r
            h,, ~,..,/    a.,,,      I"_. f. 'I' .,,,, J                       a-1       •
                                                                                     0 ✓• I hf'             ".,, 'i'       1 · Y r f •7-f-                            (.,_,"I J               :J,.,, .ulfi
            -{,- >i ()      ~ r.1'3/           Ar:,~ .              0     ~-    ,~    -r. . O   IA          -.J"'f /,1#.J         , ; .-,d ~-            /'1 _,,_ 'oI/         )~"';,;) .)/,,,~a .
    ~.7 -,,,(/9..,J/JJ . //. ,,..,.,           R.•'7f       _,,.,if            °/ '6.•lvf               S'/J      b./ /o.-,1dA,Jr                             P/-'"WI      _$     6//1<,,,l.,t_,• 1.1
0-C-3/-[.       /"'!1 -oe-~-e                       v~~/8,f_                     II~      ',,IIV     ~'Jfv'"ft?-"              JJf 1'cl) dfbel~-f'                                   ~I o/'"J
            X1/~"'P~               u.;'f'11        ,&fa",£/                   ~       a·u       //Ju";'-;/                  ..uP.J'fJ"'"'/'Al/ l'"'w.,t1J.;                                  jlf1,.1;.;
                                                                    II'
                  8:20-cv-00138-RGK-PRSE Doc # 1 Filed: 04/09/20 Page 11 of 13 - Page ID # 11
                                                                                                           (_,,~£'##~ 111,f?
             ~   Sh   l -,";, $" h -Y'~fo -     (')/ .S ,g   1? ~/Y r1,/ 9✓ v:7     'f   S   O S5'J,/2      {Y ,, "~
                                                                                                    /'
                                                                                                    ( "a/.J'- ,:,_,"J Jo.J)
C'.Jht:.   -MJS,--2"t0/2 -    o,s~,           ~(V fv/PJ'-1,'j        ..,. 9   0 J.Sl,/2 -      ~ U'O £J.    df 13   Ctr-;JM
                 8:20-cv-00138-RGK-PRSE Doc # 1 Filed: 04/09/20 Page 12 of 13 - Page ID # 12
8:20-cv-00138-RGK-PRSE Doc # 1 Filed: 04/09/20 Page 13 of 13 - Page ID # 13



                                                                                                 I


                                                                                                 J

                                           :· '. 5-/-q tP5 D t'.::i tr 'c .f
                                                                           1




                                                     ( /fr \c
                                                           0.. S ( 04 (' f h~1.tse.
                                                           ?I{,\ 2   C1)   SIA ; 4t:   11 $' J
